Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel McCormick on 1/10/2022.
The application has been amended as follows: 
In the Claims:
In claim 1, at the end of the claim, after the phrase, “removing the oxygen-containing material”, insert “, wherein the substrate processing region is maintained plasma free during the etching method”.
Cancel claim 10.
Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or renders obvious to a process including the step of contacting a substrate housed in the substrate processing region with the fluorine- containing precursor and the hydrogen-containing precursor, wherein the substrate plasma-free as the context of claim 1.
The prior art fails to teach or renders obvious to a process including the step of contacting a substrate housed in the substrate processing region with the fluorine- containing precursor and the water vapor, wherein the substrate comprises a trench, wherein a spacer is formed along a sidewall of the trench, wherein the spacer includes a plurality of lateral layers including a first layer of a carbon-containing material adjacent a sidewall of the trench and a second layer comprising an oxygen-containing material; maintaining a relative humidity within the substrate processing region of the semiconductor processing chamber below or about 60%; and removing the second layer of the spacer as the context of claim 11.
The prior art fails to teach or renders obvious to a process including the steps of contacting a substrate housed in the substrate processing region with the anhydrous hydrogen fluoride and the water vapor, wherein the substrate comprises a trench, wherein a spacer is formed along a sidewall of the trench, wherein the spacer includes a plurality of lateral layers including a first layer of a carbon-containing material adjacent a sidewall of the trench and a second layer comprising a first oxygen-containing material and a second oxygen- containing material different from the first oxygen-containing material; maintaining a relative humidity within the substrate processing region of the semiconductor processing chamber below or about 60%; and removing the second layer of the spacer as the context of claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 10/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10,615,047 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713